





ARLO TECHNOLOGIES, INC.
2018 EMPLOYEE STOCK PURCHASE PLAN
The following constitute the provisions of the Employee Stock Purchase Plan of
Arlo Technologies, Inc.


1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code, although the Company makes no undertaking or
representation to maintain such qualification. In addition, this Plan document
authorizes the grant of options under a non-423(b) Plan (“Non-423(b) Component”)
which do not qualify under Section 423(b) of the Code. The provisions of the
Plan, accordingly, shall be construed so as to extend and limit participation in
a uniform and nondiscriminatory basis consistent with the requirements of
Section 423 unless the offering is made under the Non-423(b) Component of the
Plan.


2.Definitions.


(a)“Administrator” shall mean the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.


(b)“Affiliate” shall mean any entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Change in Control” shall mean any of the following events:


(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either (A) the then-outstanding shares of
Common Stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted itself was acquired
directly from the Company, (2) any repurchase by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction that complies with clauses (A), (B) and
(C) of subsection (iii) of this Section 2(d); or


(ii)A change in the composition of the Board such that the individuals who, as
of the Effective Date (as defined below), constitute the Board (such Board shall
be hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or


(iii)The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”); excluding, however, such a Business Combination
pursuant to which (A) all or substantially all of the individuals and entities





--------------------------------------------------------------------------------





who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of Common Stock, and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Business Combination)
will beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership derives from ownership of a
30% or more interest in the Outstanding Company Common Stock and/or Outstanding
Company Voting Security that existed prior to the Business Combination, and (C)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination; or


(iv)The approval by stockholders of a complete liquidation or dissolution of the
Company.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) the transaction is a spin-off of the Company from
NETGEAR, Inc. or (ii) its sole purpose is to change the state of the Company’s
incorporation.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(f)“Code Section 423(b) Plan” shall mean an employee stock purchase plan which
is designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423(b) Plan should be construed,
administered and enforced in accordance with Section 423(b).


(g)“Committee” means a committee appointed by the Board.


(h)“Common Stock” shall mean the common stock, par value $0.001 per share, of
the Company.


(i)“Company” shall mean Arlo Technologies, Inc., a Delaware corporation.


(j)“Compensation” shall mean all base straight time gross earnings, commissions,
bonuses, overtime and shift premiums, but exclusive of payments for any other
compensation. The Administrator may establish, in its discretion and on a
uniform and nondiscriminatory basis, a different definition of Compensation
prior to an applicable Offering Date, which definition may vary among
participants who are participating in separate Offering Periods or the
Non-423(b) Component of the Plan.


(k)“Designated Company” shall mean any Subsidiary or Affiliate selected by the
Administrator as eligible to participate in the Plan.


(l)“Eligible Employee” shall mean any individual who is a common law employee of
the Company or any Designated Company and whose customary employment with the
Company or Designated Company is at least twenty (20) hours per week and more
than five (5) months in any calendar year except for certain employees of
certain Designated Companies that the Administrator may, from time to time,
designate as eligible to participate in the Plan. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave. For purposes of clarity, the term
“Eligible Employee” will not include the following, regardless of any subsequent
reclassification as an employee by the Company or a Designated Company, any
governmental agency, or any court: (i) any independent contractor; (ii) any
consultant; (iii) any individual performing services for the Company or a
Designated Company who has





--------------------------------------------------------------------------------





entered into an independent contractor or consultant agreement with the Company
or a Designated Company; (iv) any individual performing services for the Company
or a Designated Company under a purchase order, a supplier agreement or any
other agreement that the Company or a Designated Company enters into for
services; (v) any individual classified by the Company or a Designated Company
as contract labor (such as contractors, contract employees, job shoppers),
regardless of length of service; (vi) any individual whose base wage or salary
is not processed for payment by the payroll department(s) or payroll provider(s)
of the Company or a Designated Company; and (vii) any leased employee.


(m)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(n)“Exercise Date” shall mean, for any Offering Period, the last trading day of
the Offering Period.


(o)“Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:


(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market of
the Nasdaq Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;


(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;


(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.


(iv)For purposes of this Plan, if the date as of which the Fair Market Value is
to be determined is not a Trading Day, then solely for the purpose of
determining Fair Market Value such date shall be: (A) in the case of the
Offering Date, the first Trading Day following the Offering Date; and (B) in the
case of the Exercise Date, the last Trading Day immediately preceding the
Exercise Date.


(p)“Offering Date” shall mean, for any Offering Period, the first day of the
Offering Period.


(q)“Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, and
commencing on February 16 and August 16 of each year and terminating on the
following August 15 and February 15, respectively. The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.


(r)“Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(s)“Plan” shall mean this Employee Stock Purchase Plan, which includes a Code
Section 423(b) Plan and a Non-423(b) Component.


(t)“Purchase Price” shall mean eighty-five percent (85%) of the Fair Market
Value of a share of Common Stock on the Offering Date or on the Exercise Date,
whichever is lower; provided however, that the Purchase Price may be adjusted by
the Administrator pursuant to Section 19.


(u)“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.







--------------------------------------------------------------------------------





(v)“Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.


3.Eligibility.


(a)Offering Periods. Any Eligible Employee on a given Offering Date shall be
eligible to participate in the Plan.


(b)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of
stock (determined at the Fair Market Value of the shares at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.


4.Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on February 16 and August 16 of
each year, or on such other date as the Board shall determine, and continuing
thereafter until terminated in accordance with Section 20 hereof. The
Administrator shall have the power to change the duration of Offering Periods
(including the commencement dates thereof) with respect to future offerings
without shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter.


5.Participation. An Eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and filing it with the Company’s payroll office prior
to the applicable Offering Date.


6.Payroll Deductions.


(a)At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 15% of the Compensation which he or she
receives on each pay day during the Offering Period; provided, however, that
should a pay day occur on an Exercise Date, a participant shall have the payroll
deductions made on such day applied to his or her account under the immediately
following Offering Period. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.


(b)Payroll deductions for a participant shall commence on the first payday
following the Offering Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.


(c)All payroll deductions made for a participant shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only. If
payroll deductions for purposes of the Plan are prohibited or otherwise
problematic under applicable law (as determined by the Administrator in its
discretion), the Administrator may permit the participants to contribute to the
Plan by such other means as determined by the Administrator. Any reference to
“payroll deductions” in this Section (or in any other Section of the Plan) shall
similarly cover contributions by other means made pursuant to this Section 6.


(d)A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may decrease the rate of his or her payroll
deductions during the Offering Period by completing or filing with the Company a
new subscription agreement authorizing a change in payroll deduction rate. A
participant may not increase the rate of his or her payroll deductions during
the Offering Period. However, a Participant may increase the rate of his or her
payroll deductions during open enrollment by completing or filing a new
subscription agreement. The change in rate will





--------------------------------------------------------------------------------





be effective on the next Offering Date. The Administrator may, in its
discretion, limit the nature and/or number of participation rate changes during
any Offering Period. The change in rate shall be effective with the first full
payroll period occurring five (5) business days after the Company’s receipt of
the new subscription agreement unless the Company elects to process a given
change in participation more quickly.


(e)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate originally elected by
the participant effective as of the beginning of the first Offering Period which
is scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10 hereof.


(f)At the time the option is exercised, in whole or in part, or at the time some
or all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax liability payable to any authority, national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock. At any time, the
Company or the employing Designated Company, as applicable, may, but shall not
be obligated to, withhold from the participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company or the employing
Designated Company, as applicable, any tax deductions or benefits attributable
to sale or early disposition of Common Stock by the Eligible Employee.


7.Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that in no event shall
an Eligible Employee be permitted to purchase during each Offering Period more
than 10,000 shares of the Company’s Common Stock (subject to any adjustment
pursuant to Section 19), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 13 hereof. The
Eligible Employee may accept the grant of such option by turning in a completed
subscription agreement (attached hereto as Exhibit A) to the Company on or prior
to an Offering Date. The Administrator may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of the Company’s Common Stock an Eligible Employee may purchase during each
Offering Period. Exercise of the option shall occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof. The
option shall expire on the last day of the Offering Period.


8.Exercise of Option.


(a)Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account that are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. Any other funds left over in a participant’s account after the Exercise
Date shall be returned to the participant. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.


(b)If the Administrator determines that, on a given Exercise Date, the number of
shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Offering Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or (y)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Offering Date or Exercise Date, as applicable, in
as uniform a manner as shall be practicable and as it shall





--------------------------------------------------------------------------------





determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20 hereof. The
Company may make a pro rata allocation of the shares available on the Offering
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s shareholders subsequent to such Offering Date.


9.Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Administrator, including by means of electronic notice.


10.Withdrawal.


(a)A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time prior to the Exercise Date for an Offering Period by
giving written notice to the Company in the form of Exhibit B to this Plan. All
of the participant’s payroll deductions credited to his or her account shall be
paid to such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.


(b)A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.


11.Termination of Employment. Upon a participant ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan shall be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15 hereof,
and such participant’s option shall be automatically terminated.


12.Interest. No interest shall accrue on the payroll deductions of a participant
in the Plan except where necessary to comply with applicable law.


13.Stock.


(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof and subject to paragraph (b) of this Section 13,
the maximum number of shares of the Company’s Common Stock which shall be made
available for sale under the Plan shall be 1,500,000 shares of Common Stock.


(b)Subject to the provisions of Section 19 of the Plan, the number of shares
available for issuance under the Plan will be increased on the first day of each
fiscal year beginning with the 2019 fiscal year, in an amount equal to the least
of (i) 1,000,000 shares of Common Stock, (ii) one percent (1%) of the
outstanding shares of Common Stock on the last day of the immediately preceding
fiscal year or (iii) such number of shares determined by the Board; provided,
however, that such determination under clause (iii) will be made no later than
the last day of the immediately preceding fiscal year.


(c)Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.


(d)Shares of Common Stock to be delivered to a participant under the Plan shall
be registered in the name of the participant or in the name of the participant
and his or her spouse.







--------------------------------------------------------------------------------





14.Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.


15.Designation of Beneficiary.


(a)If permitted by the Administrator, a participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such shares and cash. In addition, if
permitted by the Administrator, a participant may file a written designation of
a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to exercise of the
option. If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective,
subject to applicable law.


(b)Such designation of beneficiary may be changed by the participant at any time
by written notice. In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


(c)All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.


16.Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.


17.Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions except where
necessary to comply with an exemption or requirement of applicable law. Until
shares are issued, participants shall only have the rights of an unsecured
creditor.


18.Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.


19.Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or
Change in Control.


(a)Changes in Capitalization. Subject to any required action by the shareholders
of the Company, the maximum number of shares of the Company’s Common Stock which
shall be made available for sale under the Plan, the maximum number of shares
each participant may purchase each Offering Period (pursuant to Section 7), as
well as the price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of





--------------------------------------------------------------------------------





shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.


(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.


(c)Change in Control. In the event of a Change in Control, each outstanding
option shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Offering Periods then in progress shall be shortened by setting a New
Exercise Date and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall occur before the date of the
Company’s proposed Change in Control. The Administrator shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.


20.Amendment or Termination.


(a)The Administrator may at any time and for any reason terminate, amend or
suspend the Plan. Except as otherwise provided in the Plan, no such termination
can affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 19 hereof and this Section 20, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any participant
without the prior written consent of such participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain shareholder approval in such a manner and to such a degree as required.


(b)Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.


(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify, amend or
terminate the Plan to reduce or eliminate such accounting consequence including,
but not limited to:


(i)increasing the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;


(ii)shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and


(iii)allocating shares.





--------------------------------------------------------------------------------







Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.


21.Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.


22.Conditions Upon Issuance of Shares. Shares of Common Stock shall not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed or any other governmental or
regulatory body, which authority, registration or rule compliance is deemed by
the Company’s counsel to be necessary or advisable for the issuance and sale of
any shares hereunder.


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.Term of Plan. The Plan shall become effective upon approval by the
shareholders of the Company, which shall occur no later than twelve (12) months
after the date the Plan is adopted by the Board (such date, the “Effective
Date”). Such stockholder approval will be obtained in the manner and to the
degree required under applicable laws. It shall continue in effect for a term of
ten (10) years from the Effective Date, unless terminated earlier under Section
20 of the Plan.







--------------------------------------------------------------------------------





EXHIBIT


ARLO TECHNOLOGIES, INC.
2018 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL


The undersigned participant in the Offering Period of the Arlo Technologies,
Inc. 2018 Employee Stock Purchase Plan which began on     ,      (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period and that such notice is being given prior to the Exercise Date
for the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Global Subscription
Agreement.










Name and Address of Participant:    


    




Signature:










Date:     







